Citation Nr: 0708486	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  97-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right foot plantar 
fasciitis with Achilles tendonitis, currently evaluated as10 
percent disabling.  

2.  Entitlement to an increased rating for left foot plantar 
fasciitis with Achilles tendonitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date prior to October 18, 
1996 for a total rating based on individual unemployability 
due to service connected disabilities (TDIU). 

(The issues of entitlement to an increased rating for 
residuals of a stress fracture to the right pubic ramus, an 
earlier effective date for the grant of service connection 
for a right shoulder disability and for the grant of a 20 
percent evaluation for the pubic ramus fracture will be 
addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had a period of active duty for training in the 
National Guard from June 1994 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In the March 1997 rating decision, the 
RO confirmed a 10 percent evaluation for bilateral plantar 
fasciitis with Achilles tendonitis.  

In an April 2000 decision, the Board determined that separate 
evaluations were warranted for each foot, based on bilateral 
plantar fasciitis with Achilles tendonitis; but that no 
increased evaluations were warranted.  

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2001, the Court granted a joint motion for 
remand, and vacated the Board's decision, so that the claims 
could be re-adjudicated in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

In an August 2002 decision, the Board undertook additional 
development on the issue of entitlement to an increased 
rating for bilateral plantar fasciitis with Achilles 
tendonitis under 38 C.F.R. § 19.9(a)(2) (2004).  

In a June 2003 decision the Board remanded the claim for 
increased ratings for bilateral plantar fasciitis with 
Achilles tendonitis for RO adjudication after 38 C.F.R. 
§ 19.9(a)(2) was invalidated.  In a rating action of October 
2003, the RO assigned a 10 percent rating for right foot 
plantar fasciitis with Achilles tendonitis and a 10 percent 
rating for left foot plantar fasciitis with Achilles 
tendonitis, both effective from August 20, 1994.  The RO also 
granted TDIU, effective October 18, 1996.

The veteran's appeal was returned to the Board in December 
2004.  The issues of entitlement to increased evaluations for 
her right and left plantar fasciitis were remanded again to 
obtain additional treatment records.  The development 
requested has been completed, and the issues have been 
returned to the Board for further review.  

In March 2004 the veteran submitted a notice of disagreement 
with the October 2003 rating decision in regard to the 
effective date assigned for TDIU.  She was provided a 
statement of the case in regard to these issues in August 
2004 and she submitted argument on these issues in October 
2004, but the RO advised her that she needed to submit a VA 
Form 9.  Her completed Form 9 was received in November 2004.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A substantive appeal shall be filed within 60 days 
from the date of mailing of the statement of the case, or 
within the remainder of the one year period from the date of 
the mailing of the notification of the initial review and 
determination, whichever period ends later.  In this case, 
the notification of the October 2003 decision is dated 
November 24, 2003.  The substantive appeal was received on 
November 22, 2004.  Therefore, the substantive appeal is 
timely, and the earlier effective date issue is before the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.200, 20.302, 20.303 (2006).

The issues of entitlement to an increased rating for 
residuals of a stress fracture to the right pubic ramus, an 
earlier effective date for the grant of service connection 
for a right shoulder disability and for the grant of a 20 
percent evaluation for the pubic ramus fracture will be 
addressed in a separate Board decision. 



FINDINGS OF FACT

1.  The veteran's right foot plantar fasciitis with Achilles 
tendonitis was productive of moderate disability prior to 
January 14, 2003, and moderately severe disability from 
January 14, 2003.  

2.  The veteran's left foot plantar fasciitis with Achilles 
tendonitis was productive of moderate disability prior to 
January 14, 2003, and moderately severe disability from 
January 14, 2003.  

3.  The veteran's claim for TDIU was received on October 18, 
1996.

4.  The veteran did not meet the schedular criteria for TDIU 
prior to October 18, 1996, and the evidence does not show 
that she was precluded from performing the physical and 
mental acts required by employment prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent evaluation 
for right foot plantar fasciitis with Achilles tendonitis 
from January 14, 2003 have been met; the criteria for 
entitlement to an evaluation in excess of 10 percent for 
right foot plantar fasciitis with Achilles tendonitis prior 
to January 14, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.27, 4.40, 4.59, 
4.71a, Code 5024, 5283 (2006).

2.  The criteria for entitlement to a 20 percent evaluation 
for left foot plantar fasciitis with Achilles tendonitis from 
January 14, 2003 have been met; the criteria for entitlement 
to an evaluation in excess of 10 percent for left foot 
plantar fasciitis with Achilles tendonitis prior to January 
14, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.27, 4.40, 4.59, 4.71a, Code 5024, 5283.

3.  The criteria for an effective date prior to October 18, 
1996 for TDIU have not been met.  38 C.F.R. §§ 3.400(o)(2), 
4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the initial decision is dated several years 
before the enactment of the VCAA.  Therefore, preadjudication 
compliance with the VCAA was impossible.  

In August 2004, the Appeals Management Center (AMC) provided 
VCAA notice by letter.  The notice included the type of 
evidence needed to substantiate the claims for increased 
evaluations.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with her authorization VA would 
obtain private medical records on her behalf or she could 
submit the records.  The veteran was informed of what 
evidence or information she was responsible for providing.  
Finally, the veteran was told to provide any evidence in her 
possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim in December 2005 after sending 
the proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but she was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for increased 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

As for the veteran's claims for earlier effective dates, she 
was provided with information pertaining to the establishment 
of effective dates in a February 2007 letter.  Her claim has 
not been readjudicated since the receipt of this information.  
However, any deficiencies in the notification for the 
effective date appeals are not prejudicial to the veteran's 
claim.  In Dingess v. Nicholson, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, [VCAA] notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  

Furthermore, the Board observes that the Court has held that 
even the failure to comply with the notice requirement of the 
VCAA is not prejudicial to the veteran if, as here, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  In light of the foregoing, the Board finds that 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  The Board will thus proceed with the 
consideration of this case. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of her disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 




Increased Evaluations for Plantar Fasciitis

The veteran contends that the evaluations assigned to her 
right and left plantar faciitis are insufficient to reflect 
the impairment that results from these disabilities.  She 
argues that she experiences pain on walking and standing.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When rating disabilities of the musculoskeletal system, there 
are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's foot problems are currently evaluated as 10 
percent disabling under Diagnostic Code 5024-5284.  38 C.F.R. 
§ 4.27 (2006) provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  Diagnostic Code 5024 pertains to tenosynovitis, 
which is rated based on the limitation of motion of the 
affected part, as arthritis.  Arthritis is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006), which provides 
that where degenerative arthritis is shown by x-ray findings, 
it will be rated on the basis of limitation of motion.  
However, where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted for 
application for each major joint or group of minor joints 
affected.  In such case, limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  Where there is x-ray evidence of 
involvement of two or more major joints of two or more minor 
joint groups a 10 percent evaluation is warranted.  With the 
above and occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5003.

38 C.F.R. § 4.71a, Diagnostic Code 5284 pertains to other 
foot injuries.  Where moderate, a 10 percent evaluation is 
warranted.  Moderately severe injuries warrant assignment of 
a 20 percent evaluation and severe injuries warrant 
assignment of a 30 percent evaluation.

The evidence prior to January 2003 does not support 
entitlement to an increased evaluation for the veteran's 
plantar fasciitis of the feet.  X-rays did not confirm 
arthritis in either foot.  The Board also emphasizes that the 
January 1998 examiner found no evidence of Achilles 
tendonitis at the time of examination, and further notes 
comment provided by the VA examiner in December 1996.  At 
that time no foot deformities were noted.  There was no 
objective evidence of fasciitis or Achilles tendonitis, and 
the examiner opined that the veteran should not be limited in 
any respect and that with her current life style there was no 
physical evidence of ongoing disease.

The examinations prior to January 2003 did show mild 
tenderness to palpation over the plantar surfaces and the 
heels.  The veteran has consistently complained of such pain.  
Despite her complaints and the use of a stick to walk in at a 
mental disorders examination also conducted in January 1998, 
the veteran was able to walk in and out of the examining room 
without a limp and without complaints of pain.  Examination 
of the feet revealed a normal longitudinal arch, without any 
inward bowing of the Achilles' tendon.  There was no evidence 
of crepitus or guarding.  Such is consistent with no more 
than a 10 percent evaluation based on moderate injury to the 
foot.  38 C.F.R. § 4.71a, Code 5284.  The January 1998 
examination report contains no objective findings to support 
moderately severe foot injury.  Thus, no increased evaluation 
is warranted. 

The veteran underwent an additional VA examination of her 
feet on January 14, 2003.  She reported heel pain forcing her 
to walk on the balls of her feet, to limp at home, and to 
have an inability to walk more than one block or stand for 
more than five minutes.  On examination, she walked around 
the room without putting any pressure on her heels.  The 
heels were not palpated due to pain.  There was no tenderness 
of the metatarso phalangeal joints or the plantar surface, 
and there was full range of motion of the toes, normal 
arches, and normal alignment and range of motion of the 
ankles.  The Achilles tendons were not tender.  Her pain was 
estimated to be about 15 percent worse during flare-ups, 
which resulted in 10 percent loss of the range of motion of 
the metatarso phalangeal joints related to walking on the 
toes.  The X-ray studies showed a possible small bone island 
in the middle phalanx of the right second ray but were 
otherwise normal.  The assessment was bilateral foot strain 
with calcaneal plantar fasciitis, which the examiner opined 
was moderately severe.  Her symptoms were exacerbated by 
factors such as walking or standing for long periods of time.  

VA treatment records dated subsequent to January 2003 show 
continued pain.  A June 2003 neurology consultation was 
unable to find a neurological cause for her pain.  January 
2004 records show that she had injections but without benefit 
to the heel pain.  A March 2004 podiatry consultation showed 
hypermobile feet.  The assessment was plantar fasciitis 
versus tenosynovitis and complex pain syndrome.  September 
2005 records showed tenderness of the heel areas on pressure.  

On the basis of the symptoms first noted at the January 14, 
2003 VA examination, the Board finds that 20 percent 
evaluations are warranted for the veteran's right and left 
plantar fasciitis.  The examination noted the veteran's 
difficulties with walking around the examination room, and 
further noted walking or standing for long periods of time 
resulted in exacerbations and additional disability.  The 
Board agrees with the examiner's assessment that this 
constitutes moderately severe plantar fasciitis, which merits 
the 20 percent evaluation for each foot.  38 C.F.R. § 4.71a, 
Code 5284.

Entitlement to an evaluation in excess of 20 percent has been 
considered, but this is not demonstrated by the evidence.  
The veteran had full range of motion of the toes, normal 
arches, and normal alignment and range of motion of the 
ankles, and her Achilles tendons were not tender.  Similar 
symptoms were noted in March 2004.  She is able to walk for 
short distances and stand for short periods of time.  The 
Board finds that these symptoms more nearly resemble that of 
moderately severe foot injuries, which is evaluated as 20 
percent disabling for each foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Effective Date for TDIU

The veteran contends that the effective date for her award of 
TDIU should be established prior to October 18, 1996.  She 
argues that she has pursued her claims consistently since 
1994.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

Entitlement to TDIU was established in the October 2003 
rating decision.  The RO accepted the veteran's October 18, 
1996 claim for an increased evaluation as a claim for TDIU.  
On this basis, an effective date of October 18, 1996 was 
assigned.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating 
under the pertinent diagnostic code of the rating schedule is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).  

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he is unemployable by reason of his or her 
service-connected disabilities.  38 C.F.R. § 4.16(b).  In 
such cases rating boards should refer the claim to VA's 
Director of Compensation and Pension for extraschedular 
consideration.  Id.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

The VA General Counsel has concluded that controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  Gary v. Brown, 7 Vet. App. 
229 (1994).

The effective date for an award of TDIU is established in the 
same manner as that of any other increased evaluation.  
Therefore, an effective date prior to October 18, 1996 can 
only be assigned if there is evidence that an increase in 
disability occurred within the one year period prior to 
October 18, 1996.  Dalton v. Nicholson, No. 04-1196 (Feb. 16, 
2007); 38 C.F.R. § 3.400(o)(2).  

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Prior to October 18, 1996, the veteran's service connected 
disabilities included depression, evaluated as 30 percent 
disabling; right foot plantar fasciitis, evaluated as 10 
percent disabling; left foot plantar fasciitis, evaluated as 
10 percent disabling; and the residuals of a stress fracture 
of the right inferior pubic ramus with right hip impairment, 
evaluated as zero percent disabling.  With application of the 
bilateral factor, the veteran had a combined evaluation of 50 
percent disabling.  The evidence shows that the veteran 
continued to be employed during this period.  As late as 
March 1997 she was employed part time as a "trap monitor" 
for the state, in January 1998 she was reportedly working a 
lab assistant at the University of California, Davis.  
Therefore, the veteran did not meet the schedular 
requirements for TDIU during the period prior to October 18, 
1996.  38 C.F.R. §§ 3.340, 4.16(a).  

Furthermore, the evidence shows that the veteran remained 
capable of performing the physical and mental acts required 
by employment.  Therefore, entitlement to TDIU prior to 
October 18, 1996 is not indicated. 











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 20 percent evaluation for right foot plantar 
fasciitis with Achilles tendonitis from January 14, 2003 is 
granted; 

Entitlement to an evaluation in excess of 10 percent for 
right foot plantar fasciitis with Achilles tendonitis prior 
to January 14, 2003 is denied. 

Entitlement to a 20 percent evaluation for left foot plantar 
fasciitis with Achilles tendonitis from January 14, 2003 is 
granted.

Entitlement to an evaluation in excess of 10 percent for left 
foot plantar fasciitis with Achilles tendonitis prior to 
January 14, 2003 is denied. 

Entitlement to an effective date prior to October 18, 1996 
for TDIU is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


